 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    Counsel for Trans Union LLC
 7
      **Designated Attorney for Personal Service**
 8    Trevor Waite, Esq.
      Nevada Bar No.: 13779
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                   FOR THE DISTRICT OF NEVADA

13   JASMIN CADAVID,                                         Case No. 2:21-cv-01010-JCM-DJA

14                            Plaintiff,                     JOINT MOTION AND ORDER
     v.                                                      EXTENDING DEFENDANT TRANS
15                                                           UNION LLC’S TIME TO FILE AN
     EXPERIAN INFORMATION SOLUTIONS,
16                                                           ANSWER OR OTHERWISE
     INC., and TRANS UNION LLC,
                                                             RESPOND TO PLAINTIFF’S
17                             Defendants.                   COMPLAINT

18                                                           (FIRST REQUEST)

19
                 Plaintiff Jasmin Cadavid (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
20
      by and through their respective counsel, file this Joint Motion Extending Defendant Trans
21
      Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
22
                 1.    On May 26, 2021, Plaintiff filed her Complaint. The current deadline for Trans
23
      Union to answer or otherwise respond to Plaintiff’s Complaint is July 8, 2021.
24
                 2.    On June 30, 2021, counsel for Trans Union communicated with Plaintiff’s
25
      counsel regarding an extension within which to file a response to the Complaint, and, on July 6,
26
      2021, Plaintiff’s counsel agreed to the extension.
27
                 3.    The parties will actively discuss a potential early resolution of this case, and the
28
      parties believe an extension of this nature may save waste of the parties’ time and expense. The

                                                                                                          1
     4884193.1
                 Case 2:21-cv-01010-JCM-DJA Document 4 Filed 07/07/21 Page 2 of 4




 1    additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 2    discussions. Moreover, Trans Union’s counsel will need additional time to review the

 3    documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made

 4    in good faith and not for the purposes of delay.

 5               4.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 6    otherwise respond to Plaintiff’s Complaint up to and including July 29, 2021. This is the first

 7    motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 8    Dated this 7th day of July 2021.

 9                                                 Quilling Selander Lownds
                                                   Winslett & Moser, P.C.
10
                                                   /s/ Jennifer Bergh
11
                                                   Jennifer Bergh
12                                                 Nevada Bar No. 14480
                                                   2001 Bryan Street, Suite 1800
13                                                 Dallas, Texas 75201
                                                   (214) 560-5460
14                                                 (214) 871-2111 Fax
15                                                 jbergh@qslwm.com
                                                   Counsel for Trans Union LLC
16

17                                                 Price Law Group APC
18
                                                   /s/ Steven A. Alpert
19                                                 Steven A Alpert
20                                                 alpert@pricelawgroup.com
                                                   5940 S. Rainbow Blvd., Suite 3014
21                                                 Las Vegas, NV 89118
                                                   (702) 794-2008
22                                                 (866) 401-1457 Fax
                                                   Counsel for Plaintiff
23

24

25
26

27

28

                                                                                                          2
     4884193.1
 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
                             8th day of ______________________
                 Dated this ______            July             2021.
 5

 6

 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

                                                                                                   3
     4884193.1
                 Case 2:21-cv-01010-JCM-DJA Document 4 Filed 07/07/21 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2               I hereby certify that on the 7th day of July 2021, I electronically filed JOINT MOTION

 3    AND ORDER EXTENDING DEFENDANT TRANS UNION LLC’S TIME TO FILE AN

 4    ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT with the Clerk

 5    of the Court using the CM/ECF system which will then send a notification of such to the

 6    following counsel of record:

 7
      Steven A Alpert
 8    alpert@pricelawgroup.com
      Price Law Group, APC
 9    5940 S. Rainbow Blvd., Suite 3014
      Las Vegas, NV 89118
10    (702) 794-2008
11    (866) 401-1457 Fax
      Counsel for Plaintiff
12

13

14                                               /s/ Jennifer Bergh
15                                              JENNIFER BERGH

16

17

18

19

20

21

22

23

24

25
26

27

28

                                                                                                      4
     4884193.1
